DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 19-20  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 4952352) in view of Pontiff (US 5026736) further in view of Hurley et. al. (US 5844009).
Regarding claim 1, Schin teaches process of forming low density expanded polyethylene foam (abstract): providing a mixture including low density polyethylene pellets.  Shin teaches adding blowing agent to the mixture (Col 2, line 19); gasifying the blowing agent to expand the low density polyethylene (Col 2, line 23); forming the expanded low density polyethylene into sheets, curing the expanded low density polyethylene primary blowing agent is dissipated from cells within the expanded low density polyethylene forming closed cell low density polyethylene sheets (Col 5, line 17-20 and line 22-27). 
Regarding Claim 1, Shin teaches adding separating agent in the intial mixing step but does not teach explicitly adding hydrocarbon additive. In the same field of endeavor making foamed polyethylene sheet Pontiff teaches adding hydrocarbon additive to the polymer in the initial mixing step in addition to the blowing agent (Col 2, line 5-7, Col 19, line 12-19). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of scavenger) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of  the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
Further, Shin explicitly doesn’t teach that the blowing agent added to the mixture comprising of one of liquid propane, liquid butane and combination. In the same field of endeavor, pertaining to the art of making foamed polyethylene sheet Pontiff teaches the use of propane/butane as the blowing agent (Col 16, line 58).
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by Shin with the teachings of adding propane/butane as the blowing agent taught by Pontiff, for the purpose of using volatile organic blowing agent which are nonreactive to the thermoplastic polymer (Col 17, line 4, Pontiff).
 Shin doesn’t explicitly teaches the amount blowing agent dissipated from cells within the expanded low density polyethylene forming closed cell low density polyethylene sheets. In the same field of endeavor pertaining to the art of making polyethylene sheet, Hurley discloses with foaming/blowing agents like butane/propane with concentration of agent could be 20 percent (col 7, line 51, line 61)
It would be obvious at the time of applicant’s invention was made to combine the teachings of Shin/Pontiff with that of the teachings of Hurley for the production  of  polyethylene sheet with desired properties.
Further, regarding the limitation that the curing temperature is between 200C-300C.  The curing temperature and curing time are correlated, the applicant discloses the curing temperature as 200C-300C  with wide range of curing time between 1-30 days ([0036], specification). However, Pontiff discloses that curing temperature is from 600C to 820C with curing time from 4-24 hrs so it could be inferred that the higher curing temperature with less curing time could yield the same curing effect.  Since, the amended claim limitation does not disclose curing time but only temperature and also shows no critical evidence of the curing temperature/time parameters hence, the curing temperature can be wide-ranging based on the curing time to produce similar effect.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [curing temperature] through routine experimentation in the absence of a showing of criticality in the claimed range. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). One would have motivated to adjust the curing temperature and curing time for the purpose of desired properties of the product.
Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 4952352) in view of Pontiff (US 5026736) and Hurley et. al. (US 5844009) as applied in Claim 1,  further in view of Hayase (US 10100166).
Regarding Claim 2, Shin discloses adding blowing agent to the mixture (Col 2, line 19); gasifying the blowing agent to expand the low density polyethylene (Col 2, line 23); forming the expanded low density polyethylene into sheets. Shin further teaches that the blowing agent and the air is dissipated before the closed cell polyethylene sheets are formed (Col 5, line 17-20 and line 22-27) but didn’t explicitly disclose that at least 95% of the primary blowing agent is dissipated from cells within the expanded low density polyethylene before the closed cell low density polyethylene sheets are subsequently processed.
	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of blowing agent dissipated) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
Further, above combination of Claim 1, didn’t disclose that the hydrocarbon additive is glyceride.  In the same field of endeavor pertaining to the art of making foamed polyethylene article, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by, above combination with the inclusion of glyceride additive taught by Hayase for making polyethylene expanded sheet for the purpose of in mold expanding property, availability and cost (Col 5, line 32,Hayase).
Regarding Claim 4, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).
Further, Hayase teaches that the amount of the polyhydric alcohol fatty acid ester/glycerides contained in the expanded polyethylene resin particles may be not less than 0.3 parts by weight and not more than 0.8 parts by weight, or not less than 0.4 parts by weight and not more than 0.6 parts by weight, relative to 100 parts by weight of the polyethylene resin (Col 5, line 45-48) which meets the claim limitation.
Regarding Claims 5, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).  Hayase teaches that the amount of the polyhydric alcohol fatty acid ester/glycerides contained in the expanded polyethylene resin particles may be not less than 0.3 parts by weight and not more than 0.8 parts by weight, or not less than 0.4 parts by weight and not more than 0.6 parts by weight, relative to 100 parts by weight of the polyethylene resin (Col 5, line 45-48) but didn’t explicitly disclose that amount of glyceride is between 1-4%. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of glycerides) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Claim(s) 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 4952352) in view of Pontiff (US 5026736) and Hurley et. al. (US 5844009) as applied in Claim 1,  further in view of Hayase (US 10100166) as evident by Bletsos (US 20100247855).
Regarding Claim 3, Shin discloses adding blowing agent to the mixture (Col 2, line 19); gasifying the blowing agent to expand the low density polyethylene (Col 2, line 23); forming the expanded low density polyethylene into sheets. Shin further teach that the blowing agent and the air is dissipated before the closed cell polyethylene sheets are formed (Col 5, line 17-20 and line 22-27) but didn’t explicitly disclose that at least 99% of the primary blowing agent is dissipated from cells within the expanded low density polyethylene before the closed cell low density polyethylene sheets are subsequently processed in to composite house as evident by Bletsos ([0002], [0043]).
	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of blowing agent dissipated) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
Further, above combination of Claim 1, didn’t disclose that the hydrocarbon additive is glyceride.  In the same field of endeavor pertaining to the art of making foamed polyethylene article, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by, above combination with the inclusion of glyceride additive taught by Hayase for making polyethylene expanded sheet for the purpose of in mold expanding property, availability and cost (Col 5, line 32,Hayase).
Regarding Claim 6, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).  Hayase teaches that the amount of the polyhydric alcohol fatty acid ester/glycerides contained in the expanded polyethylene resin particles may be not less than 0.3 parts by weight and not more than 0.8 parts by weight, or not less than 0.4 parts by weight and not more than 0.6 parts by weight, relative to 100 parts by weight of the polyethylene resin (Col 5, line 45-48) but didn’t explicitly disclose that amount of glyceride is between 1-4%. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of glycerides) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Further, re: Claim 6 limitation that low density polyethylene sheets are further processed into a composite house wrap is as evident by as evident by Bletsos ([0002], [0043]).
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by, combination above with the inclusion of glyceride additive taught by Hayase for making polyethylene expanded sheet for the purpose of in mold expanding property, availability and cost (Col 5, line 32,Hayase).
Regarding Claims 7-9, Shin modified by Pontiff and Hayase teach method of making sheets of polyethylene wherein a partial vacuum is formed within the closed cells of the low density sheets (Col 5, line 17-20, Shin) impregnated with hydrocarbon as an additive comprising glyceride (Col 5, line 27-28, 33-35, Hayase)  but doesn’t explicitly teaches the curing time for forming the closed cell low density polyethylene sheet are processed. Shin teaches the curing step could occur in 24 hrs in two step process (Col 5, line 5-24, the cooling is done at room temperature for 24 hrs and then the cells of the expanded mass collapse and air work their way out of the cells and subsequently over the next 24 hrs air repenetrates the cells to expand them to an intermediate stage. The final product is a low density polyethylene in which innumerable small cells containing air form a close-packed network). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (number of curing days) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claim(s) 10-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 4952352) in view of Pontiff (US 5026736) and Hurley et. al. (US 5844009) as as evident by Bletsos (US 20100247855).

Regarding Claim 10, Shin discloses process of forming low density expanded polyethylene foam/sheet (abstract)  providing a mixture including low density polyethylene pellets, adding a primary blowing agent to the mixture in the low density polyethylene by weight (Col 2, line 19), wherein the primary blowing agent is comprising one of liquid propane, liquid butane, and combinations thereof, and gasifying the blowing agent to expand the low density polyethylene; forming the expanded low density polyethylene into sheets; and curing the expanded low density polyethylene at a temperature between 20.degree. C. to 30.degree. C. until at least 80% of the primary blowing agent is dissipated from cells within the expanded low density polyethylene forming closed cell low density polyethylene sheets, wherein the closed cell low density polyethylene sheets Col 5, line 17-20 and line 22-27) are subsequently processed into a composite house wrap as evident by Blestos ([0002], [0043]).

Regarding Claim 10, Shin teaches adding separating agent in the intial mixing step but does not teach explicitly adding hydrocarbon additive. In the same field of endeavor making foamed polyethylene sheet Pontiff teaches adding hydrocarbon additive to the polymer in the initial mixing step in addition to the blowing agent (Col 2, line 5-7, Col 19, line 12-19). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of hydrocarbon  scavenger) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of  the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  

Further, Shin explicitly doesn’t teach that the blowing agent added to the mixture comprising of one of liquid propane, liquid butane and combination. In the same field of endeavor, pertaining to the art of making foamed polyethylene sheet Pontiff teaches the use of propane/butane as the blowing agent (Col 16, line 58).
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by Shin with the teachings of adding propane/butane as the blowing agent taught by Pontiff, for the purpose of using volatile organic blowing agent which are nonreactive to the thermoplastic polymer (Col 17, line 4, Pontiff).
 Shin doesn’t explicitly teaches the amount blowing agent dissipated from cells within the expanded low density polyethylene forming closed cell low density polyethylene sheets. In the same field of endeavor pertaining to the art of making polyethylene sheet, Hurley discloses with foaming/blowing agents like butane/propane with concentration of agent could be 20 percent (col 7, line 51, line 61)
It would be obvious at the time of applicant’s invention was made to combine the teachings of Shin/Pontiff with that of the teachings of Hurley for the production  of  polyethylene sheet with desired properties.
Further, regarding the limitation that the curing temperature is between 200C-300C.  The curing temperature and curing time are correlated, the applicant discloses the curing temperature as 200C-300C  with wide range of curing time between 1-30 days ([0036], specification). However, Pontiff discloses that curing temperature is from 600C to 820C with curing time from 4-24 hrs so it could be inferred that the higher curing temperature with less curing time could yield the same curing effect.  Since, the amended claim limitation does not disclose curing time but only temperature and also shows no critical evidence of the curing temperature/time parameters hence, the curing temperature can be wide-ranging based on the curing time to produce similar effect.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [curing temperature] through routine experimentation in the absence of a showing of criticality in the claimed range. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). One would have motivated to adjust the curing temperature and curing time for the purpose of desired properties of the product.
Regarding Claim 11, Shin discloses adding blowing agent to the mixture (Col 2, line 19); gasifying the blowing agent to expand the low-density polyethylene (Col 2, line 23); forming the expanded low density polyethylene into sheets. Shin further teaches that the blowing agent and the air is dissipated before the closed cell polyethylene sheets are formed (Col 5, line 17-20 and line 22-27) but didn’t explicitly disclose that at least 95% of the primary blowing agent is dissipated from cells within the expanded low density polyethylene before the closed cell low density polyethylene sheets are subsequently processed.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of blowing agent dissipated) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  

Regarding Claim 12, Shin discloses adding blowing agent to the mixture (Col 2, line 19); gasifying the blowing agent to expand the low density polyethylene (Col 2, line 23); forming the expanded low density polyethylene into sheets. Shin further teach that the blowing agent and the air is dissipated before the closed cell polyethylene sheets are formed (Col 5, line 17-20 and line 22-27) but didn’t explicitly disclose that at least 99% of the primary blowing agent is dissipated from cells within the expanded low density polyethylene before the closed cell low density polyethylene sheets are subsequently processed.

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of blowing agent dissipated) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality for the purpose of controlling the dissipated blowing agent in the final product made. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
Regarding Claim 13, Shin teaches adding separating agent in the intial mixing step but does not teach explicitly adding hydrocarbon additive. In the same field of endeavor making foamed polyethylene sheet Pontiff teaches adding sodium bicarbonate to the polymer in the initial mixing step in addition to the blowing agent (Col 19, line 12-19). 
Regarding Claims 16-18, Shin modified by Pontiff teach method of making sheets of polyethylene wherein a partial vacuum is formed within the closed cells of the low density sheets (Col 5, line 17-20, Shin) but doesn’t explicitly teaches the curing time for forming the closed cell low density polyethylene sheet are processed. Shin teaches the curing step could occur in 24 hrs in two step process (Col 5, line 5-24, the cooling is done at room temperature for 24 hrs and then the cells of the expanded mass collapse and air work their way out of the cells and subsequently over the next 24 hrs air repenetrates the cells to expand them to an intermediate stage. The final product is a low density polyethylene in which innumerable small cells containing air form a close-packed network). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (number of curing days) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 4952352) in view of Pontiff (US 5026736) and Hurley et. al. (US 5844009) as applied in Claim 10, further in view of Hayase (US 10100166) as evident by Bletsos (US 20100247855).
Regarding Claims 14-15, the above combination of Claim 10, discloses low density polyethylene foam with hydrocarbon additive mixed with a blowing agent but didn’t specifically teach the additive to be glycerides. In the same field of endeavor pertaining to the art of making foamed polyethylene article, Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).
Hayase teaches use of glycerides for treating low density polyethylene resin (Col 4, line 21-25) with various additives and glyceride is one of them (Col 5, line 27-28, 33-35).  Hayase teaches that the amount of the polyhydric alcohol fatty acid ester/glycerides contained in the expanded polyethylene resin particles may be not less than 0.3 parts by weight and not more than 0.8 parts by weight, or not less than 0.4 parts by weight and not more than 0.6 parts by weight, relative to 100 parts by weight of the polyethylene resin (Col 5, line 45-48) but didn’t explicitly disclose that amount of glyceride is between 1-4%. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (amount of glycerides) by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one ordinary skill in the art to combine the teachings of making low density polyethylene sheets taught by, above combination with the inclusion of glyceride additive taught by Hayase for making polyethylene expanded sheet for the purpose of in mold expanding property, availability and cost (Col 5, line 32,Hayase).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741